Title: From George Washington to John Jay, 21 January 1779
From: Washington, George
To: Jay, John


sir.
Head Quarters Philadelphia 21st Jany 1779.

Colonel Rawlins who as well as his officers in general distinguished himself at the affair of Fort Washington has remaining of his Regiment about fifty or sixty men and a few officers.
As the latter are at present an expence to the Continent without being employed—and the Colonel after having deserved well of his Country and suffered a grievous captivity, has some claim to attention—I beg leave to propose to Congress, that the Officers be authorised to complete their present number of men being part of three companies—to the full establishment by recruiting—there is an additional motive in favor of this, which is that the three full companies might be employed in the Western Expedition under General McIntosh—and being composed of men enlisted for the War supply with advantage the place of so many Militia—the uncertainty of whose service is often a great impediment to the most important Enterprises. I have the honor to be with the greatest respect sir Your most obedt and most hble servt
Go: Washington
